Maulsby, J.,
delivered the opinion of the Court.
No question of jurisdiction having been made in this case we are not required to express an opinion on that point.
The appellee, as an honorary member of Company D, of the Fifth Regiment of Infantry, of the Militia of the State of Maryland, claims exemption from jury duty in the city of Baltimore, under the operation of the Act of Assembly of 1870, chapter 182, and by that Act he is exempt, unless it is inoperative, for some reason, in said city.
It is claimed by the appellant that that Act is not operative in the city of Baltimore, for the reason that it is in conflict with sections 584 and 585 of the' Code of Public Local Laws relating to that city, as it was reported by the commissioners to the General Assembly, and adopted by the Act passed January 12th, 1860, and because a Public Local Law must prevail over a General Law when they are in conflict, by force of section eleven, Article 1, of the Code, which prescribes “ Rules of Interpretation.”
The first inquiry necessarily presented is, whether the sections 584 and 585 are in force. If they form no part of the Laws of this State, there is nothing with which the Act of 1870 is in conflict.
By the Act of 1860, ch. 236, Henry C. Mackall was authorized to incorporate the laws of that session into the Code, and prepare the same for the printer, and supervise the printing thereof.
The sections in question, at that time, formed part of the Code of Public Local Laws relating to jurors in the city of Baltimore. ú
The General Assembly, at the same session, passed the Act of 9th of March, 1860, chapter 308, entitled “An Act to amend the Code of this State, by providing otherwise *305than as therein enacted, for the selection of grand and petit jurors for Baltimore city.” This Act repealed, in express terms, sections 175, 586 and 589 of the Public Local Laws relating to jurors in the city of Baltimore, and enacted that the sections of this Act, chapter, 308, from 1 to 18 inclusive, should “ constitute and become part of the Code of this State.” Sections 584 and 585 are not mentioned, in terms, in the Act. .The sections enacted by it were incorporated into the Code, and stand as sections 601 to 618 inclusive, in Article 4 of Public Local Laws. This Act is a public local law, and was passed by the same body which enacted the sections 584 and 585, and subsequently to the enactment of those sections.
If the provisions of this Act be in conflict with the provisions of those sections, the Act last passed must prevail, and the sections in question must be held to be repealed by implication. “The very fact of establishing a particular rule of conduct for the public, pre-supposes an intention on the part of the Legislature, that a contrary rule should not prevail, and, therefore, the enactment of one law is as much a repeal of all inconsistent laws as if those inconsistent laws had been repealed by express words.” Davis vs. The State, 7 Md, 159.
It follows that sections 584 and 585 are as effectually repealed by the Act of 1860, chapter 308, as are sections 175, 586 and 589, although the latter are repealed by express words, and the former are not mentioned, provided the former are inconsistent with the Act last passed.
Section 585 provides that the Court may excuse a juror summoned, if he be suffering under family affliction, or under a necessity of speedily going abroad, but shall not excuse him on account of pressure of engagements, whether of business or of pleasure.
Section 11 of the Act of 1860, chapter 308, provides, that “ no one summoned as a juror shall be excused from service, except in open Court, on good cause shown to the satisfaction of the Court.”
*306"Whilst the former enumerates the causes which shall and shall not authorize the Court to excuse a juror, the latter refers the causes for excuse to the discretion of the Court exclusively. The latter provides a heavy penalty, which shall be enforced, against a juror summoned and failing to attend, without being excused. The former contains no such provision. The inconsistency is manifest.
The section 585 cannot be held to establish “ a particular rule of conduct for the public” in this regard, and section 11 of the Act of 1860, chapter 308, another “ particular rule of conduct.” Each, on its face, establishes a particular rule, and the rules being inconsistent with each other, one must yield.
The section 584 limits the liability of citizens to jury duty to “ between the ages of twenty-one and sixty-five,” and entitles to exemption “ those who are infirm in body or in mind, ministers of the Gospel, practitioners of law, practitioners of medicine, teachers of day schools, officers of the General Government, civil officers of the State, executive officers of the said city, and members of the General Assembly, and of the City Council when severally in session.”
The 1st section of the Act of 1860, chapter 308, requires the Judges of the Superior Court, of the Court of Common Pleas, of the Circuit Court and of the Criminal Court, to select annually the names of seven hundred and fifty persons, qualified under the law of this State, to serve as Grand and Petit Jurors in said city. “ The law of this State,” Article 50, Code of Public General Laws, prescribes twenty-five years of age as a qualification for a juror, and exempts from jury duty, Judges of the Orphans’ Court, persons over seventy years of age, and all delegates, coroners, schoolmasters and constables, during their continuance in office. The qualifications for, and exemptions from jury duty, provided for by the section 584, and by the Act of 1860, chapter 308, are inconsistent, and in respect to both, these laws are in conflict, and the former must yield to the last expression of the legislative will.
*307(Decided 21st October, 1870.)
We think that the words “qualified under the law of this State” as used in section 1, of the Act of 1860, chapter 308, must; be understood to refer to the qualification of jurors, prescribed by Article 50, of the Code of Public General Laws. That is the law of the State evidently contemplated by the Legislature, their intention being to make the laws relative to the qualification of jurors uniform throughout the State.
Until the passage of the Act of 1860, chapter 308, all laws relating to jurors in the city of Baltimore, contemplated, and provided for, their being summoned by the sheriff, on his own selection, in accordance with immemorial usage. That Act provided a new mode of selecting jurors. First, seven hundred and fifty names were to be selected by the Judges, and next, the Judges were to select, from that list of names, the required number of jurors. The Act is full and specific in its provisions, and capable of execution without the aid of reference to other statutes, except on the single point of qualification, and that reference is clear and distinct to the General Law of the State which defines it, and being plainly inconsistent with sections 584 and 585, they were properly omitted from the Code.
These views render it unnecessary that we shall pass on the other questions presented in the argument.
We are of opinion that the order of the Circuit Court granting the injunction ought to be affirmed.

Order affirmed without costs.